Citation Nr: 1504074	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  08-19 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial compensable rating for a bilateral hearing loss disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970 and from July 1972 to April 1975.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  That decision, in part, granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective October 6, 2006.  

In August 2012, the Board remanded the Veteran's appeal for a VA Compensation and Pension (C&P) audiological examination. A VA examination was afforded to the Veteran in March 2013, and the RO subsequently issued a Supplemental Statement of the Case (SSOC) in April 2013, again denying the Veteran's claim for a compensable initial rating for his service-connected hearing loss. The claim is now before the Board. 

The Board notes that the Veteran has complained of dizziness and increased symptomatology from his tinnitus.  There does not appear to be any persuasive evidence currently in the record that the Veteran's dizziness is associated with his service-connected hearing loss.  However, neither the issue of an increased rating for tinnitus, to include on an extraschedular basis, or the issue of entitlement to service connection for dizziness, and potential associated conditions such as Meniere's disease, has been adjudicated by the Agency of Original Jurisdiction (AOJ)/RO, therefore the Board has no jurisdiction over the claims. Accordingly, the Board REFERS these issues back to the AOJ/RO for adjudication in the first instance.  

A review of the Virtual VA paperless claims processing system was conducted.


FINDING OF FACT

Audiological evaluations reflect that the Veteran's service-connected bilateral hearing loss has been manifested by no worse than Level V hearing impairment in the right ear and no worse than Level I in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-connected bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.150, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (DC) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

The RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2014). The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Increased Ratings - In General 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014). In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).

Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. See 38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. See Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2014).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. See 38 C.F.R. § 4.2. It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability. The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Increased Rating - Bilateral Hearing Loss 

The Veteran asserts that his hearing condition has progressively worsened, and that his bilateral hearing loss is worse than that represented by his current noncompensable rating. During the pendency of this appeal, the Veteran was afforded three separate VA audiological examinations for his hearing loss in March 2007, October 2008, and March 2013. A review of the results of these examinations, along with other relevant evidence of record reveal that the Veteran's hearing loss, at worst, does not meet the criteria for a compensable rating under VA regulations. Therefore, the Veteran's claim for an initial compensable rating for his service-connected bilateral hearing loss is denied, and his noncompensable rating is continued. 

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86 (2014), Diagnostic Code 6100, Tables VI, VIA, VII of VA's rating schedule. The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four. 38 C.F.R. § 4.85. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing. Id.

The U.S. Court of Appeals for Veterans Claims (Court) has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). The Veteran's service-connected hearing loss is currently assigned a noncompensable disability evaluation pursuant to 38 C.F.R. § 4.85, DC 6100. 


In March 2013, the Veteran was afforded a VA audiological examination, in accordance with the directive ordered by the Boards August 2012 remand. The Veteran exhibited the following puretone thresholds, in decibels:


1000Hz
2000Hz
3000Hz
4000Hz
Avg. 
Right
55
60
65
85
66.3
Left
35
45
70
65
53.8

The average puretone threshold decibel loss was 66.3 in the right ear, and 53.8 in the left ear. Speech audiometry (Maryland CNC) revealed speech recognition ability of 76 percent in the right ear and of 96 percent in the left ear. The examiner diagnosed the Veteran with sensorineural hearing loss in both ears. 

The examination revealed the Veteran's hearing loss was manifested by no more than level V hearing acuity in the right ear and level I hearing acuity in the left ear. 38 C.F.R. §§ 4.85. Table VI, VIA, 4.86(a).  The results found during this examination represent the greatest degree of severity for the Veteran's hearing acuity during the entire appeals period. However, the result from the March 2013 examination remains below the criteria required for a compensable rating. 38 C.F.R. §§ 4.85. Table VII.

The results from previous VA audiological examinations are as follows: 

March 2007


1000Hz
2000Hz
3000Hz
4000Hz
Avg. 
Right
35
35
30
50
37.5
Left
30
25
30
45
32.5

Speech audiometry (Maryland CNC) revealed speech recognition ability of 100 percent for both ears. The examination revealed the Veteran's hearing loss was manifested by no more than level I hearing acuity in both ears. Such designations equate to a noncompensable evaluation. 38 C.F.R. § 4.85. Table VII.

October 2008 


1000Hz
2000Hz
3000Hz
4000Hz
Avg. 
Right
40
40
45
60
46.3
Left
55
55
55
70
58.8

Speech audiometry (Maryland CNC) revealed speech recognition ability of 88 percent for the right ear, and 100 percent for the left ear. The examination revealed the Veteran's hearing loss was manifested by no more than level IV hearing acuity for the left ear, and a level II hearing acuity for the right ear. 38 C.F.R. §§ 4.85. Table VI, VIA, 4.86(a). Such designations, again, equate to a noncompensable evaluation. 38 C.F.R. § 4.85. Table VII.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet.App. 362, 367 (2001). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Applying the findings of the March 2007, October 2008 and March 2013 VA examinations to the rating criteria for hearing impairment, the Board finds that the criteria for an initial compensable evaluation for bilateral hearing loss have not been met. As previously noted, the Veteran's right ear manifested an average puretone threshold of 66.3 dB, with a 76 percent speech discrimination score, and the left ear manifested an average puretone threshold of 53.8 dB, with a 96 percent speech discrimination score in the March 2013 VA evaluation. Since the puretone tests revealed that all four relevant categories (1000Hz, 2000Hz, 3000Hz and 4000Hz) registered above 55 dB, the Veteran's right ear hearing acuity was measured referencing 38 C.F.R. § 4.85, Table VIA. See 38 C.F.R. § 4.86(a). Under Table VIA, the right ear hearing acuity was manifested by no more than level V. The Veteran's left ear, evaluated referencing Table VI, was manifested by a hearing acuity of no more than Level II. Such designations equate to a noncompensable evaluation for the entire appeal period. See 38 C.F.R. § 4.85(f). As such, the probative evidence fails to demonstrate a more severe hearing loss disability than is currently addressed by the Veteran's noncompensable disability rating. Therefore, the claim for entitlement to an initial compensable rating must be denied.

The Board has considered the Veteran's statements regarding the severity of his bilateral hearing loss. The Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006). However, the clinical findings reported on examination are more probative than the Veteran's statements as the Veteran is not shown to have the requisite training to determine the severity level of his service-connected bilateral hearing loss as it applies to the rating schedule. See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991). The Board finds that the VA examination afforded to the Veteran more probative in establishing his specific level of hearing loss in light of the Rating Schedule. Therefore, considering the Veteran's subjective report, and weighing the probative medical evidence, the Board finds that the preponderance of all the relevant evidence is against the claim. See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2).

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Ratings Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms". Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the Rating Schedule. There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria. The rating criteria for the Veteran's currently assigned noncompensable rating under Diagnostic Codes 6100 contemplate his level of symptomatology. Specifically, the criteria account for the Veteran's current puretone thresholds and speech recognition ability.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. See Martinak, 21 Vet. App. at 455. There is no evidence that the Veteran's daily life and/or employment are limited by his hearing loss. In fact, during the Veteran's March 2013 examination, the examiner noted that the Veteran's daily life and work were not affected by his hearing. The Board notes the Veteran's representative's claim of flare-ups for his hearing loss. However, the Board finds no evidence in the medical or lay evidence of record of such flare-ups where the Veteran experiences complete hearing loss. Indeed, in the Veteran's own statements, he has not contended that he has ever lost complete hearing in either ear. The Board finds that the Veteran's hearing difficulties are adequately contemplated by the rating schedule. Notably, 38 C.F.R. §§ 4.85, 4.86 adequately contemplates any functional loss due to hearing impairment. As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

However, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations, endured marked interference at work, or the like, for his hearing loss disability. There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would, by itself, cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating. The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disability experienced. However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional service-connected disability that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). In this instance, the benefit of the doubt doctrine, however, is not applicable with regard to the Veteran's claim at any time during the appeal period as the preponderance of the evidence is against a compensable rating at any time during the appeal period for his service-connected bilateral hearing loss.


ORDER

Entitlement to an initial compensable rating for service-connected bilateral hearing loss is denied. 




____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


